Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 1 of 51




                  EXHIBIT A
          Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 2 of 51




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

FREE AND SOVEREIGN STATE OF                §
CHIHUAHUA,                                 §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §
                                           §
CESAR HORACIO DUARTE JAQUEZ,               §
BERTHA OLGA GOMEZ FONG,                    §
OLGA SOFIA DUARTE GOMEZ,                   §                 Civil Action No. 3:20-cv-00086
OLGA DUARTE JAQUEZ,                        §
CESAR ADRIAN DUARTE,                       §
CAD CONSTRUCTION, INC.,                    §
GABRIELA ARMENDARIZ CHAPARRO,              §
MANUEL ALBERTO GARZA,                      §
44 FOUNTAIN RD., LLC, and                  §
110 S. FESTIVAL, LLC,                      §
       Defendants.                         §


                                LIST OF COUNSEL OF RECORD

Anthony G. Buzbee                              R. Paul Yetter
Christopher J. Leavitt                         Bryce L. Callahan
Caroline E. Adams                              Matthew Zorn
THE BUZBEE LAW FIRM                            YETTER COLEMAN LLP
600 Travis Street, Suite 6850                  811 Main Street, Suite 4100
Houston, TX 77002                              Houston, Texas 77002
Telephone: (713) 223-5393                      Telephone: (713) 632-8000
Facsimile: (713) 223-5909                      Facsimile: (713) 632-8002
tbuzbee@txattorneys.com                        pyetter@yettercoleman.com
cleavitt@txattorneys.com                       bcallahan@yettercoleman.com
cadams@txattorneys.com                         mzorn@yettercoleman.com

Attorneys for Plaintiff                        Attorneys for Defendants




                                                                                   App. 001
                   Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 3 of 51

3/30/2020                                      https://casesearch.epcounty.com/PublicAccess/CaseDetail.aspx?CaseID=8399383

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                 Location : All Courts Help

                                                            R                        A
                                                                C       N . 2020DCV0628

 Free and Sovereign State of Chihuahua VS Cesar Horacio Duarte Jaquez,           §                    Case Type: Other Civil
 Bertha Olga Gomez Fong, Olga Sofia Duarte Gomez, Olga Duarte Jaquez,            §                    Date Filed: 02/19/2020
 Cesar Adrian Duarte, CAD Construction, Inc., Gabriela Armendariz                §                     Location: 448th District Court
 Chaparro, Manuel Alberto Garza, 44 Fountain Rd., LLC, and 110 S.                §
 Festival, LLC                                                                   §


                                                                    P        I

                                                                                                                       Lead Attorneys
 Defendant       110 S. Festival, LLC


 Defendant       44 Fountain Rd., LLC


 Defendant       CAD Construction, Inc.


 Defendant       Chaparro, Gabriela Armendariz


 Defendant       Duarte Gomez, Cesar Adrian


 Defendant       Duarte Gomez, Olga Sofia


 Defendant       Duarte Jaquez, Cesar Horacio


 Defendant       Duarte Jaquez, Olga


 Defendant       Garza, Manuel Alberto


 Defendant       Gomez Fong, Bertha Olga


 Plaintiff       Free and Sovereign State of Chihuahua                                                                 ANTHONY G BUZBEE
                                                                                                                        Retained
                                                                                                                       713-223-5393(W)


                                                                E        O               C

              OTHER EVENTS AND HEARINGS
 02/19/2020   Original Petition (OCA)      Doc ID# 1
 02/19/2020   E-File Event Original Filing
 02/20/2020   Request      Doc ID# 2
 02/25/2020   Citation
                 Duarte Jaquez, Cesar Horacio                           Unserved
                 Gomez Fong, Bertha Olga                                Served               03/20/2020
                                                                        Response Due         04/13/2020
                                                                        Returned             03/24/2020
                 Duarte Gomez, Olga Sofia                               Served               03/12/2020
                                                                        Response Due         04/06/2020
                                                                        Returned             03/17/2020
                 Duarte Jaquez, Olga                                    Served               03/12/2020
                                                                        Response Due         04/06/2020
                                                                        Returned             03/19/2020
                 Duarte Gomez, Cesar Adrian                             Unserved
                 CAD Construction, Inc.                                 Unserved
                 Chaparro, Gabriela Armendariz                          Served               03/05/2020
                                                                        Response Due         03/30/2020
                                                                        Returned             03/19/2020
                 Garza, Manuel Alberto                                  Unserved
                 44 Fountain Rd., LLC                                   Unserved
                 110 S. Festival, LLC                                   Unserved




https://casesearch.epcounty.com/PublicAccess/CaseDetail.aspx?CaseID=8399383                                                                       1/1


                                                                                                                                 App. 002
                       Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 4 of 51

El Paso County - 448th District Court                                                          Filed 2/19/2020 10:05 AM
                                                                                                        Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                 2020DCV0628
                                                 CAUSE NO. ____________

              FREE AND SOVEREIGN STATE OF                       §           IN THE DISTRICT COURT OF
              CHIHUAHUA                                         §
                   Plaintiff,                                   §
                                                                §           _______ JUDICIAL DISTRICT
              vs.                                               §
                                                                §
              CESAR HORACIO DUARTE JAQUEZ,                      §
              BERTHA OLGA GOMEZ FONG,                           §
              OLGA SOFIA DUARTE GOMEZ,                          §              EL PASO COUNTY, TEXAS
              OLGA DUARTE JAQUEZ,                               §
              CESAR ADRIAN DUARTE,                              §
              CAD CONSTRUCTION, INC.,                           §
              GABRIELA ARMENDARIZ CHAPARRO,                     §
              MANUEL ALBERTO GARZA,                             §
              44 FOUNTAIN RD., LLC, AND                         §
              110 S. FESTIVAL, LLC.                             §
                     Defendants.                                §            JURY TRIAL DEMANDED

                        PLAINTIFF FREE AND SOVEREIGN STATE OF CHIHUAHUA’S
                    ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE

              TO THIS HONORABLE COURT:

                      Plaintiff, Free and Sovereign State of Chihuahua (“Chihuahua”), files this Original Petition

              against Defendants Cesar Horacio Duarte Jaquez, Bertha Olga Gomez Fong, Olga Sofia Duarte

              Gomez, Olga Duarte Jaquez, Cesar Adrian Duarte, CAD Construction, Inc., Gabriela Armendariz

              Chaparro, Manuel Alberto Garza, 44 Fountain Rd., LLC, and 110 S. Festival, LLC., and

              respectfully shows this Honorable Court the following:

                                                    Summary of this Case

                      Cesar Horacio Duarte Jaquez was the governor of the Mexican state of Chihuahua from

              2010 until 2016. His time as governor was marked by multiple controversies and reports of

              rampant corruption. The extensive corruption in Duarte’s administration reached across the

              borders of Mexico into the United State of America. Duarte orchestrated a scheme in which

              hundreds of millions of dollars earmarked for social programs were diverted to an elaborate

                                                                                                       App. 003
            Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 5 of 51


network of phantom companies – among other misdeeds. One nefarious act of corruption and greed

by Duarte was when his administration purchased cancer medications at a 300% price inflation

rate with ties to his own businesses and administered them to the State’s child cancer patients. The

medication was purchased using the state’s monies to which Duarte and his administration stole

the excess and used it to purchase properties in the United States. Indeed, he is alleged to have

absconded with hundreds of millions of his state’s monies. This stolen money was used to make

investments and purchase luxury homes and cars all over the United States including Texas. As

the allegations against him grew, Mr. Duarte eventually fled Chihuahua, and then Mexico. Mr.

Duarte was later indicted in Mexico with more than 21 warrants for his arrest based on corruption

and fraud. Cesar Duarte is believed to be hiding in El Paso, Texas and Albuquerque, New Mexico.

         The money stolen by Duarte rightfully belong to the people of the State of Chihuahua. The

State thus files this and other actions in an effort to recoup those funds stolen by Duarte and those

acting in concert with him. Chihuahua also seeks to recover assets purchased with such stolen

funds.

         Each of the Defendants named above conspired with Cesar Horacio Duarte Jacquez to steal

government funds from the State of Chihuahua. Further, each of the named Defendants purchased

properties in Texas with the stolen money. The properties listed in rem are just a few of the many

purchased with stolen funds all across the United States and the world.

                                                 I.
                                       Discovery Control Plan

1.       Plaintiff intends to conduct discovery under Level 2.

                                                 II.
                                               Parties

2.       Plaintiff State of Chihuahua is a foreign state entity of Mexico.




                                                  2

                                                                                            App. 004
            Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 6 of 51


3.       Defendant Cesar Horacio Duarte Jaquez is a foreign individual who may be served with

process at his last known address at 343 Crimson Cloud, El Paso, Texas, or wherever he may be

found.

4.       Defendant Bertha Olga Gomez Fong, is Cesar Horacio Duarte’s wife. She may be served

via personal service at her last known address at 343 Crimson Cloud, El Paso, Texas, or wherever

she may be found.

5.       Defendant Olga Sofia Duarte Gomez is an individual residing in Texas. She may be served

with process at her last known address at 343 Crimson Cloud, El Paso, Texas 79912, or wherever

she may be found.

6.       Defendant Cesar Adrian Duarte Gomez is an individual residing in Texas. He may be

served with process at his last known address at 378 Morning Star, El Paso, Texas 79912, or

wherever he may be found.

7.       Defendant Olga Duarte Jaquez is an individual residing in Texas. She may be served with

process at her last known address at 100 Stern Drive, El Paso, Texas, 79932, or wherever she may

be found.

8.       Defendant CAD Construction, Inc., is a domestic for-profit corporation. It can be served

via personal service via its registered agent, Cesar Adrian Duarte, at 343 Crimson Cloud, El Paso,

Texas 79912.

9.       Defendant Gabriela Armendariz Chaparro is an individual residing in Texas. She can be

served with process at her last known address at 6928 Diamond Ridge Dr, El Paso, Texas, 79912,

or wherever she may be found.




                                                3

                                                                                         App. 005
          Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 7 of 51


10.    Defendant Manuel Alberto Garza is an individual residing in Texas. He can be served with

process at this last known address at 236 Hidden Crest Circle, El Paso, Texas, 79912, or wherever

he may be found.

11.    Defendant 44 Fountain Rd., LLC, is a domestic limited liability company. It can be served

via personal service via its registered agent, Daniel S. Gonzalez, at 909 E. Rio Grande Ave., El

Paso, Texas, 79902.

12.    Defendant 110 S. Festival, LLC, is a domestic limited liability company. It can be served

via personal service via its registered agent, Daniel S. Gonzalez, at 909 E. Rio Grande Ave., El

Paso, Texas, 79902.

                                            In Rem Parties

13.    Plaintiff makes claims against the following properties in rem.

14.    343 Crimson Cloud is a property located in El Paso, Texas; its record owner is Defendant

Bertha Olga Gomez Fong. The funds used to purchase this property were stolen from Chihuahua.

15.    263 Everest Dr., is a property located in El Paso, Texas; its record owner is Defendant

CAD Construction, Inc. The funds used to purchase this property were stolen from Chihuahua.

16.    100 Stern Dr is a property located in El Paso, Texas; its record owner is Defendant Olga

Duarte Jaquez. The funds used to purchase this property were stolen from Chihuahua.

17.    6928 Diamond Ridge Dr. is a property located in El Paso, Texas; its record owner is

Defendant Gabriela Armendariz Chaparro. The funds used to purchase this property were stolen

from Chihuahua.

18.    236 Hidden Crest Cir. is a property located in El Paso, Texas; its record owner is Defendant

Manuel Alberto Garza. The funds used to purchase this property were stolen from Chihuahua.




                                                4

                                                                                           App. 006
           Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 8 of 51


19.      44 Fountain Rd is a property located in El, Paso, Texas; its record owner is Defendant 44

Fountain Rd., LLC. The funds used to purchase this property were stolen from Chihuahua.

20.      110 Festival Dr is a property located in El Paso, Texas; its record owner is Defendant 110

S. Festival, LLC. The funds used to purchase this property were stolen from Chihuahua.

                                               III.
                                       Venue and Jurisdiction

         Plaintiff seeks damages in excess of $75,000.00, exclusive of interest and costs; however,

federal courts lack subject matter over this action, as there is no federal question and there is

incomplete diversity of citizenship due to the presence of a defendant who is a resident and citizen

of Texas. Removal would thus be improper. No party is asserting any claims arising under the

Constitution, treaties, or laws of the United States. Venue is proper in this County as at least one

defendant maintains a principal office here and most of the properties involved are here.

                                                IV.
                                          Causes of Action

      A. Conversion – All Defendants

         Plaintiff incorporates the preceding paragraphs of this Petition as if set forth fully below.

         Plaintiff owned, possessed, and had the right to the funds that were stolen by Cesar Duarte

and his network to invest into the above referenced assets. These funds were the property of State

of Chihuahua. Defendants are currently wrongfully exercising control over this property.

         Plaintiff has suffered injury because of these actions.

      B. Theft Liability Act – All Defendants

         Plaintiff incorporates the preceding paragraphs of this Petition as if set forth fully below.




                                                   5

                                                                                              App. 007
          Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 9 of 51


       Defendant Duarte unlawfully appropriated property with the intent to deprive the owner of

this property. In this case, the property belonged to the State of Chihuahua. Currently, this

property is owned or controlled by Defendants.

   C. Constructive Trust – All Defendants

       Plaintiff incorporates the preceding paragraphs of this Petition as if set forth fully below.

Plaintiff seeks a constructive trust over Mr. Duarte and his associates’ interest in the subject

properties. Mr. Duarte and his associates conspired together and looted government coffers and

engaged in other graft that stole money from the State of Chihuahua. Mr. Duarte and his associates

took those funds and invested into the above referenced assets, among other things. Mr. Duarte

had a fiduciary relationship with the State of Chihuahua. More importantly, Mr. Duarte and his

associates committed both actual and constructive fraud in obtaining these funds. These funds

were then used to invest in properties in Texas.

   D. Civil Conspiracy – All Defendants

       Plaintiffs would show that Duarte, together with the named Defendants, conspired with

Duarte and his associates to steal and embezzle, and to commit fraud on Plaintiff. The purpose of

the conspiracy was move as much money as possible from the State of Chihuahua to the United

States for the benefit of Mr. Duarte and his family. Duarte and the named Defendants had a

meeting of the minds on this objective and, as shown in detail above, together, made one or more

unlawful and overt acts towards this objective. As a result, Plaintiff suffered damages. Plaintiff

also seeks punitive damages.

   E. Joint and Several Liability – All Defendants

       Duarte and the other Defendants are joint and severally liable for all acts of Duarte and his

associates, the conspirators as referenced above. Duarte and the other Defendants planned and




                                                   6

                                                                                           App. 008
          Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 10 of 51


assisted in this conspiracy, and, as such, they are jointly and severally liable for all acts done by

any member of the conspiracy in furtherance of such.

   F. Texas Penal Code 31.03(e)(7) – All Defendants

       The previous paragraphs are incorporated herein. Defendants unlawfully appropriated

property with intent to deprive the owner, the State of Chihuahua, of its property. Defendants did not

have the effective consent of the State of Chihuahua. Additionally, the property at issue is stolen and

the various actors appropriated the property knowing it was stolen by another.

                                                V.
                                              Damages

       As a direct and proximate result of the foregoing events, Chihuahua suffered damages in

the form of stolen funds, all for which Plaintiff seeks recovery herein.

                                              VI.
                                       Exemplary Damages

       Plaintiff seeks to recover exemplary damages against all Defendants based on their

criminal conduct and resulting injuries and damages made the basis of this suit. Any caps or limits

on punitive damages should not be applied because Defendants’ conduct and violations of the Penal

Code, including 31.03, disqualifies them from the benefit of any caps.

                                              VII.
                                         Demand for Jury

       Plaintiff demands a jury trial and has tendered the appropriate fee.

                                              VIII.
                                      Request for Disclosure

         Pursuant to Tex. R. Civ. P. 194, Plaintiff requests that each Defendant disclose within

fifty (50) days of service of this Request for Disclosure, the information and/or material described

in Rule 194.2.




                                                  7

                                                                                              App. 009
           Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 11 of 51


                                                IX.
                                               Prayer

      For these reasons, Plaintiff asks that Defendants be cited to appear and answer, and that

they have judgment against Defendants for the following:

      a.      Actual damages within the jurisdictional limits of this Court, but no less than

              $25,000,000;

      b.      Exemplary damages;

      c.      Court costs;

      d.      Pre and post judgment interest; and

      e.      All other relief to which the Plaintiff is justly entitled.

                                                    Respectfully submitted,

                                                   THE BUZBEE LAW FIRM
                                                  By: /s/ Anthony G. Buzbee
                                                      Anthony G. Buzbee
                                                      State Bar No. 24001820
                                                      tbuzbee@txattorneys.com
                                                      Christopher J. Leavitt
                                                      State Bar No. 24053318
                                                      cleavitt@txattorneys.com
                                                      Caroline E. Adams
                                                      State Bar. No. 24011198
                                                      cadams@txattorneys.com
                                                      JP Morgan Chase Tower
                                                      600 Travis, Suite 6850
                                                      Houston, Texas 77002
                                                      Telephone: (713) 223-5393
                                                      Facsimile: (713) 223-5909

                                                   ATTORNEYS FOR PLAINTIFF




                                                  8

                                                                                      App. 010
                        Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 12 of 51

El Paso County - 448th District Court                                                            Filed 2/20/2020 12:18 PM
                                                                                                          Norma Favela Barceleau
                                                   CIVIL PROCESS REQUEST                                             District Clerk
                                                                                                                  El Paso County
                                FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING                2020DCV0628
                               FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

                   2020DCV0628
      CASE NUMBER: __________________________                                      448th JDC El Paso County, Texas
                                                                    CURRENT COURT: _____________________________________

                                                               Plaintiff's Original Petition
      TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): _________________________________________________

                           February 19, 2020
      FILE DATE OF MOTION: ________________________________________________________________________________
                                                                         Month/         Day/    Year

      SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
      1.         Cesar Horacio Duarte Jaquez
           NAME: ___________________________________________________________________________________________
                    343 Crimson Cloud, El Paso, Texas
           ADDRESS: ________________________________________________________________________________________
           AGENT, (if applicable): ________________________________________________________________________________
                                                                            Citation
      TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
           SERVICE BY (check one):
              □  ATTORNEY PICK-UP                          □ CONSTABLE
              ✔ CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________________
              □                                                      Court Records Research   Phone: _____________
              □  MAIL                                      □   CERTIFIED    MAIL
              □ PUBLICATION:
                    Type of Publication:  □ COURTHOUSE DOOR, or
                                          □ NEWSPAPER OF YOUR CHOICE: _______________________________________
              □  OTHER,   explain  ______________________________________________________________________________

      ******************************************************************************************************

      ****

      2.         Bertha Olga Gomez Fong
           NAME: ___________________________________________________________________________________________
                    343 Crimson Cloud, El Paso, Texas
           ADDRESS: ________________________________________________________________________________________
           AGENT, (if applicable): ________________________________________________________________________________
      TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
                                                                             Citatio
           SERVICE BY (check one):                                                  n
              □ ATTORNEY PICK-UP                                    □    CONSTABLE
                                                                        Court Records Research Phone: _____________
                 ✔ CIVIL PROCESS SERVER - Authorized Person to Pick-up: _______________________
                 □
                 □    MAIL                                          □    CERTIFIED MAIL

                 □    PUBLICATION:
                        Type of Publication:    □
                                                COURTHOUSE DOOR, or
                                                □
                                                NEWSPAPER OF YOUR CHOICE: _______________________________________
                 □    OTHER, explain ______________________________________________________________________________


      ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
            Christopher J. Leavitt
      NAME: _____________________________________________                      24053318
                                                          TEXAS BAR NO./ID NO. ____________________________
                       600 Travis Street, Suite 7300, Houston, TX 77002
      MAILING ADDRESS: ____________________________________________________________________________________
                    713
      PHONE NUMBER: __________                 223-5393
                                               _______________________                        713
                                                                                  FAX NUMBER: ________      223-5909
                                                                                                            ______________________
                                area code            phone number                               area code        fax number
                     cleavitt@txattorneys.com
      EMAIL ADDRESS: ______________________________________________________________________________________



                                                                    Page 1 of 2
      CIVCI08 Revised 9/3/99
                                                                                                                      App. 011
                    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 13 of 51

                                                CIVIL PROCESS REQUEST

                          FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING
                         FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

             2020DCV0628
CASE NUMBER: __________________________                                      448th JDC El Paso County, Texas
                                                              CURRENT COURT: _____________________________________

                                                         Plaintiff's Original Petition
TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): _________________________________________________

                     February 19, 2020
FILE DATE OF MOTION: ________________________________________________________________________________
                                                                   Month/         Day/    Year

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
1.         Olga Sofia Duarte Gomez
     NAME: ___________________________________________________________________________________________
              343 Crimson Cloud, El Paso, Texas 79912
     ADDRESS: ________________________________________________________________________________________
     AGENT, (if applicable): ________________________________________________________________________________
                                                                      Citation
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
     SERVICE BY (check one):
        □  ATTORNEY PICK-UP                          □ CONSTABLE
        ✔ CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________________
        □                                                      Court Records Research   Phone: _____________
        □  MAIL                                      □   CERTIFIED    MAIL
        □ PUBLICATION:
              Type of Publication:  □ COURTHOUSE DOOR, or
                                    □ NEWSPAPER OF YOUR CHOICE: _______________________________________
        □  OTHER,   explain  ______________________________________________________________________________

******************************************************************************************************

****

2.         Cesar Adrian Duarte Gomez
     NAME: ___________________________________________________________________________________________
              378 Morning Star, El Paso, Texas 79912
     ADDRESS: ________________________________________________________________________________________
     AGENT, (if applicable): ________________________________________________________________________________
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
                                                                       Citatio
     SERVICE BY (check one):                                                  n
        □ ATTORNEY PICK-UP                                    □    CONSTABLE
                                                                  Court Records Research Phone: _____________
           ✔ CIVIL PROCESS SERVER - Authorized Person to Pick-up: _______________________
           □
           □    MAIL                                          □    CERTIFIED MAIL

           □    PUBLICATION:
                  Type of Publication:    □
                                          COURTHOUSE DOOR, or
                                          □
                                          NEWSPAPER OF YOUR CHOICE: _______________________________________
           □    OTHER, explain ______________________________________________________________________________


ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
      Christopher J. Leavitt
NAME: _____________________________________________                      24053318
                                                    TEXAS BAR NO./ID NO. ____________________________
                 600 Travis Street, Suite 7300, Houston, TX 77002
MAILING ADDRESS: ____________________________________________________________________________________
              713
PHONE NUMBER: __________                 223-5393
                                         _______________________                        713
                                                                            FAX NUMBER: ________      223-5909
                                                                                                      ______________________
                          area code            phone number                               area code        fax number
               cleavitt@txattorneys.com
EMAIL ADDRESS: ______________________________________________________________________________________



                                                              Page 1 of 2
CIVCI08 Revised 9/3/99
                                                                                                               App. 012
                    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 14 of 51

                                                CIVIL PROCESS REQUEST

                          FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING
                         FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

             2020DCV0628
CASE NUMBER: __________________________                                      448th JDC El Paso County, Texas
                                                              CURRENT COURT: _____________________________________

                                                         Plaintiff's Original Petition
TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): _________________________________________________

                     February 19, 2020
FILE DATE OF MOTION: ________________________________________________________________________________
                                                                   Month/         Day/    Year

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
1.         Olga Duarte Jaquez
     NAME: ___________________________________________________________________________________________
              100 Stern Drive, El Paso, Texas, 79932
     ADDRESS: ________________________________________________________________________________________
     AGENT, (if applicable): ________________________________________________________________________________
                                                                      Citation
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
     SERVICE BY (check one):
        □  ATTORNEY PICK-UP                          □ CONSTABLE
        ✔ CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________________
        □                                                      Court Records Research   Phone: _____________
        □  MAIL                                      □   CERTIFIED    MAIL
        □ PUBLICATION:
              Type of Publication:  □ COURTHOUSE DOOR, or
                                    □ NEWSPAPER OF YOUR CHOICE: _______________________________________
        □  OTHER,   explain  ______________________________________________________________________________

******************************************************************************************************

****

2.         CAD Construction, Inc.
     NAME: ___________________________________________________________________________________________
              343 Crimson Cloud, El Paso, Texas 79912.
     ADDRESS: ________________________________________________________________________________________
                             Cesar Adrian Duarte
     AGENT, (if applicable): ________________________________________________________________________________
                                                                      Citation
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
     SERVICE BY (check one):
        □ ATTORNEY PICK-UP                                    □    CONSTABLE
           ✔                                                         Court Records Research Phone: _____________
           □    CIVIL PROCESS SERVER - Authorized Person to Pick-up: _______________________

           □    MAIL                                          □    CERTIFIED MAIL

           □    PUBLICATION:
                  Type of Publication:    □
                                          COURTHOUSE DOOR, or
                                          □
                                          NEWSPAPER OF YOUR CHOICE: _______________________________________
           □    OTHER, explain ______________________________________________________________________________


ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
      Christopher J. Leavitt
NAME: _____________________________________________                      24053318
                                                    TEXAS BAR NO./ID NO. ____________________________
                 600 Travis Street, Suite 7300, Houston, TX 77002
MAILING ADDRESS: ____________________________________________________________________________________
              713
PHONE NUMBER: __________                 223-5393
                                         _______________________                        713
                                                                            FAX NUMBER: ________      223-5909
                                                                                                      ______________________
                          area code            phone number                               area code        fax number
               cleavitt@txattorneys.com
EMAIL ADDRESS: ______________________________________________________________________________________



                                                              Page 1 of 2
CIVCI08 Revised 9/3/99
                                                                                                               App. 013
                         Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 15 of 51

                                                CIVIL PROCESS REQUEST

                            FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING
                           FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

             2020DCV0628
CASE NUMBER: __________________________                                      448th JDC El Paso County, Texas
                                                              CURRENT COURT: _____________________________________

                                                         Plaintiff's Original Petition
TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): _________________________________________________

                     February 19, 2020
FILE DATE OF MOTION: ________________________________________________________________________________
                                                                   Month/         Day/    Year

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
1.         Gabriela Armendariz Chaparro
     NAME: ___________________________________________________________________________________________
              6928 Diamond Ridge Dr, El Paso, Texas 77912
     ADDRESS: ________________________________________________________________________________________
     AGENT, (if applicable): ________________________________________________________________________________
                                                                      Citation
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
     SERVICE BY (check one):
        □  ATTORNEY PICK-UP                          □ CONSTABLE
        ✔ CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________________
        □                                                      Court Records Research   Phone: _____________
        □  MAIL                                      □   CERTIFIED    MAIL
        □ PUBLICATION:
              Type of Publication:  □ COURTHOUSE DOOR, or
                                    □ NEWSPAPER OF YOUR CHOICE: _______________________________________
        □  OTHER,   explain  ______________________________________________________________________________

******************************************************************************************************

****

2.         Manuel Alberto Garza
     NAME: ___________________________________________________________________________________________
              236 Hidden Crest Circle, El Paso, Texas, 79912
     ADDRESS: ________________________________________________________________________________________
     AGENT, (if applicable): ________________________________________________________________________________
                                                                      Citation
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
     SERVICE BY (check one):
        □ ATTORNEY PICK-UP                                    □    CONSTABLE
           ✔                                                         Court Records Research Phone: _____________
           □    CIVIL PROCESS SERVER - Authorized Person to Pick-up: _______________________

           □    MAIL                                          □    CERTIFIED MAIL

           □    PUBLICATION:
                  Type of Publication:    □
                                          COURTHOUSE DOOR, or
                                          □
                                          NEWSPAPER OF YOUR CHOICE: _______________________________________
           □    OTHER, explain ______________________________________________________________________________


ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
      Christopher J. Leavitt
NAME: _____________________________________________                      24053318
                                                    TEXAS BAR NO./ID NO. ____________________________
                 600 Travis Street, Suite 7300, Houston, TX 77002
MAILING ADDRESS: ____________________________________________________________________________________
              713
PHONE NUMBER: __________                 223-5393
                                         _______________________                        713
                                                                            FAX NUMBER: ________      223-5909
                                                                                                      ______________________
                            area code          phone number                               area code        fax number
               cleavitt@txattorneys.com
EMAIL ADDRESS: ______________________________________________________________________________________



                                                              Page 1 of 2
CIVCI08 Revised 9/3/99
                                                                                                                 App. 014
                    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 16 of 51

                                                CIVIL PROCESS REQUEST

                          FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING
                         FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

             2020DCV0628
CASE NUMBER: __________________________                                      448th JDC El Paso County, Texas
                                                              CURRENT COURT: _____________________________________

                                                         Plaintiff's Original Petition
TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): _________________________________________________

                     February 19, 2020
FILE DATE OF MOTION: ________________________________________________________________________________
                                                                   Month/         Day/    Year

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
1.         44 Fountain Rd., LLC
     NAME: ___________________________________________________________________________________________
              909 E. Rio Grande Ave., El Paso, Texas, 79902
     ADDRESS: ________________________________________________________________________________________
                             Daniel S. Gonzalez
     AGENT, (if applicable): ________________________________________________________________________________
                                                                      Citation
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
     SERVICE BY (check one):
        □  ATTORNEY PICK-UP                          □ CONSTABLE
        ✔ CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________________
        □                                                      Court Records Research   Phone: _____________
        □  MAIL                                      □   CERTIFIED    MAIL
        □ PUBLICATION:
              Type of Publication:  □ COURTHOUSE DOOR, or
                                    □ NEWSPAPER OF YOUR CHOICE: _______________________________________
        □  OTHER,   explain  ______________________________________________________________________________

******************************************************************************************************

****

2.         110 S. Festival, LLC
     NAME: ___________________________________________________________________________________________
              909 E. Rio Grande Ave., El Paso, Texas, 79902
     ADDRESS: ________________________________________________________________________________________
                             Daniel S. Gonzalez
     AGENT, (if applicable): ________________________________________________________________________________
                                                                      Citation
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): ____________________________________________
     SERVICE BY (check one):
        □ ATTORNEY PICK-UP                                    □    CONSTABLE
           ✔                                                         Court Records Research Phone: _____________
           □    CIVIL PROCESS SERVER - Authorized Person to Pick-up: _______________________

           □    MAIL                                          □    CERTIFIED MAIL

           □    PUBLICATION:
                  Type of Publication:    □
                                          COURTHOUSE DOOR, or
                                          □
                                          NEWSPAPER OF YOUR CHOICE: _______________________________________
           □    OTHER, explain ______________________________________________________________________________


ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
      Christopher J. Leavitt
NAME: _____________________________________________                      24053318
                                                    TEXAS BAR NO./ID NO. ____________________________
                 600 Travis Street, Suite 7300, Houston, TX 77002
MAILING ADDRESS: ____________________________________________________________________________________
              713
PHONE NUMBER: __________                 223-5393
                                         _______________________                        713
                                                                            FAX NUMBER: ________      223-5909
                                                                                                      ______________________
                          area code            phone number                               area code        fax number
               cleavitt@txattorneys.com
EMAIL ADDRESS: ______________________________________________________________________________________



                                                              Page 1 of 2
CIVCI08 Revised 9/3/99
                                                                                                               App. 015
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 17 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you."

TO: 44 FOUNTAIN RD., LLC, which may be served with process by serving its registered, DANIELS.
GONZALEZ at 909 E. RIO GRANDE, EL PASO, TEXAS 79902 or wherever he/she may be found

                                                                                                                                                  -:.,~
                                                                                                                                                   C
Greetings:                                                                                                                                         '.::.;.
                                                                                                                                     1;::-\
                                                                                                                           \'_ ~         ~~.~          ·:t,.
          You are hereby commanded to appear by filing a written answer to the Pla.i.n,tiff'.s. Fr~an%,·-.-0_
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for _._isci·o$urGt                                                     ot)~/:.
before ten o'clock AM. of the Monday next after the expiration of twenty days after the                                te f•;serv~of · · :
                                                                                                                 ---~'\-

this citation before the Honorable            448th   Judicial District Court, El Paso County,                     xaS:ii"'8t==-t•
House of said County in El Paso, Texas.                                                                                                          ~
                                                                                                                            \
          Said Plaintiff's Petition was filed in said court on this the             19th   day of February, 2020 by,
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case\n                                                               ered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                   vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs .
                                                                                     .
       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                Attest:    NORMA FAVELA BARCELEAU                            District Clerk
                                                                               El Paso County, Texas


                                                                By:            ~ U!iKJL    JoAnnAcosta                               '
                                                                                                                                          Deputy


Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto.·




                                                                                                                                          App. 016
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 18 of 51




                                                 RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ __, 20_ _ , at _ _ _ o'clock
_M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

          NAME                        DATE                       TIME           Place, and Course and Distance
                           MONTH       DAY      YEAR     Hour   Min.      .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is:
                                                       -------------------
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING _ _ copy _ _ $ _ __                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff

                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ _ __                 by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy



                                     CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _o'clock _m. this copy of this instrument.
                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                  By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ __, 20_ _ .


                      (SEAL)


                                                           NOTARY PUBLIC, STATE OF TEXAS




                                                                                                      App. 017
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 19 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a def~lt
judgment may be taken against you."                                                                     ~·),
                                                                                                                                                                     r-'::',                 -~;~
TO: 110 S. FESTIVAL, LLC, who may be served with process by serving its registered ag~t. ~1se.:·>
S. GONZALEZ at 909 E. RIO GRANDE, EL PASO, TEXAS 79902 or wherever he/she ~Y ~.fo~                                                                                                           :..~:{7-(
Greetings:
                                                                                                                                                                                         ~       ·.:~:' >
                                                                                                                                                                                          ..-0
                                                                                                                                                     ··•}'                  ·· ..   ··     ~
         You are hereby commanded to appear by filing a written answer to the Plainti                                                                                  ree an(H
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Dis'@\
                                                                                                                                                         ...,..   -~ ..                  -at or~
before ten o'clock AM. of the Monday next after the expiration of twenty days after the date of\; i~e,of
                                                                                                                                                                        \
this citation before the Honorable 448 th Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
          Said Plaintiff's Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                  FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                  vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs .
                                                                                               ...
       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25 th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                                      RMA FAVELA BARCELEAU
                                                                         --'-:.:.:....:..:..:.:!...!..!.-'-'-':..=.::::...:..:;.:....,:....:...:::;-==='-'=--     District Clerk
                                                                                              El Paso County, Texas
                                                                            .                     ~




                                                                By:   --~-===~~~:..._
                                                                                __~:..._
                                                                                      __, _·72_·
                                                                                              &-_·__, Deputy
                                                                         ~oAnn Acosta
Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                                                                App. 018
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 20 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ , 20 _ _ , at _ _ _ o'clock
_M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME            Place, and Course and Distance
                           MONTH      DAY      YEAR    Hour    Min.       .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING _ _ copy _ _ $ _ __                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ _ __                by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy



                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _ o'clock _m. this copy of this instrument.
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ __, Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ _ _ , 20_ _ .


                      (SEAL)


                                                          NOTARY PUBLIC, STATE OF TEXAS




                                                                                                       App. 019
     Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 21 of 51




                                                                                                                                                ..
                                              THE STATE OF TEXAS                                                                                   -5
                                                                                                                                                    •·l'.)
                                                                                                                       i· ,.-~,   r:--::?,           :,(.
         NOTICE _TO DE~ENDANT: "Y?u have been su~d. You ~ay_ e~ploy an attom!}'. l(you;,:or y ~
attorney, do not file a written answer with the clerk who issued this cItatIon by 10:00 a.ITT. 011-t~e ~nd~-:~:-·r\
next following the expiration of twenty days after you were served this citation and ~etition: a ~fau.if :~\-;::.
judgmentmaybetakenagainstyou."                                                           ,-:-\.      '  0,                                           ·'.··~<:'\
TO: BERTHA OLGA GOMEZ FONG, who may be served with process at 343 C R l ~ C L  \.10~                                                                         ~,)
                                                                              . . r--:>
PASO, TEXAS 79912 or wherever he/she may be found                     :..:. ,
                                                                                                                       '
                                                                                                                                  .
                                                                                                                                  ,·
                                                                                                                                              ..
                                                                                                                                              c.,)            ...


Greetings:                                                                                                                 \
                                                                                                                           \ ~ -• ' <.J'

          You are hereby commanded to appear by filing a written answer to the Plaintiffs ~e                                                  and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure at or
before ten o'clock AM. of the Monday next after the expiration of twenty days after the date of service of
this citation before the Honorable 448 th Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
          Said Plaintiffs Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                   vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the layv Q!r~cts.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25 th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                Attest:    NORMA FAVELA BARCELEAU                            District Clerk
                                                                             -· El Paso County, Texas




Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                             App. 020
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 22 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ , 20_ _ , at _ _ _ o'clock
     M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME            Place, and Course and Distance
                           MONTH      DAY      YEAR    Hour    Min.       .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING _ _ copy _ _ $ _ __                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ __                  by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy



                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __

20_ _ , at _ _ _o'clock _m. this copy of this instrument.
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ _ _ , 20_ _ .


                      (SEAL)


                                                          NOTARY PUBLIC, STATE OF TEXAS




                                                                                                       App. 021
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 23 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the MondaY.,
next following the expiration of twenty days after you were served this citation and petition, a defaulrs~1
judgment may be taken against you."                                                            . ,·, ':::  :::,:.
                                                                                                                               I         \-""}      ~.,. ~ •
                                                                                                                    ,~.,           \ .   <- }           .:::'4 .......,
TO: CAD CONSTRUCTION, INC., which may be served with process by serving its registere(t.ag~ '-.~~-~ ._
CESAR ADRIAN DUARTE at 343 CRIMSON CLOUD, EL PASO, TEXAS 79912 or w h ~            r hef,she::P
                                                                                      r          · :~p'i°"·
may be found                                                                    \- ..        rj, · '. ·:,'.
                                                                                                                (    (~,-                        ..-0

                                                                                                                           -~'\O _
                                                                                                                           .                     *~

Greetings:                                                                                                                                        ~\";-?                  ·
          You are hereby commanded to appear by filing a written answer to the Plaintiff'~ and&
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Discl~~t or
before ten o'clock AM. of the Monday next after the expiration of twenty days after the date of service of
this citation before the Honorable 448 th Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
          Said Plaintiffs Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                  vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901




Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                         App. 022
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 24 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ , 20_ _ , at _ _ _ o'clock
_M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME            Place, and Course and Distance
                           MONTH      DAY      YEAR     Hour   Min.       .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as !O the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING _ _ copy _ _ $ _ __                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ _ __                by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy


                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _o'clock _m. this copy of this instrument.
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ _ _ , 20_ _ .


                      (SEAL)


                                                          NOTARY PUIJLIC, STATE OF TEXAS




                                                                                                      App. 023
      Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 25 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default




                                                                                                                     ~tr t
judgment may be taken against you."                                                                        '{.;

TO:     CESAR ADRIAN DUARTE GOMEZ, who may be served with process at 378 MOijt,IING'ST~,
                                                                                                                          !,''.~,   ~:~         ~1
                                                                                                                                              0 -;. •
                                                                                                                                                   0




::~~::: TEXAS 79912 or whe~ver h~she may be round                                                                I                            ':;}?
                                                                                '~                                                        ~
          You are hereby commanded to appear by filing a written answer to the Plai~tj!:E.,
                                                                                        ·ee a~
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disc                                                 e at ~
                                                                                                                          \          .    <Ji
before ten o'clock A.M. of the Monday next after the expiration of twenty days after the date of s rvice of
this citation before the Honorable 448 th Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
          Said Plaintiffs Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                   vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                Attest:



                                                                By:


Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                    App. 024
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 26 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ __, 20__ , at _ _ _ o'clock
_M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME            Place, and Course and Distance
                           MONTH      DAY      YEAR    Hour    Min.       .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING __ copy _ _ $ _ __                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ __                  by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy



                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _o'clock _m. this copy of this instrument.
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ _ _ , 20_ _ .


                      (SEAL)


                                                          NOTARY PUBLIC, STATE OF TEXAS




                                                                                                       App. 025
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 27 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you."                                                                                                       6
                                                                                                                                r--,          ~;
TO: CESAR HORACIO DUARTE JAQUEZ, who may be served with process at 343 C~IMSON                                                   f2, ...,::~·
CLOUD, EL PASO, TEXAS 79912 or wherever he/she may be found             .>. :'~                                                   ':.i, {ii~




                                                                                                                                        ~8£
Greeting;ou are hereby commanded to appear by filing a written answer to the Pl J.:~"re~d '" ,- ~, "
                                                                                                                 ~-
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for D i s ~ at
before ten o'clock AM. of the Monday next after the expiration of twenty days after the date ?~ice                                       ~
this citation before the Honorable            448 th   Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
          Said Plaintiff's Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                  vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                Attest:    NORMA FAVELA BARCELEAU                         District Clerk
                                                                              . El Paso County, Texas




Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                 App. 026
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 28 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ , 20_ _ , at _ _ _ o'clock
_M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME            Place, and Course and Distance
                           MONTH      DAY      YEAR    Hour    Min.       .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __

FEES-SERVING - - copy - - $ - - -                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ __                  by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy



                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _ o'clock _m. this copy of this instrument.
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ __, 20_ _ .


                      (SEAL)


                                                          NOTARY PUBLIC, STATE OF TEXAS




                                                                                                      App. 027
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 29 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you."

TO: GABRIELA ARMENDARIZ CHAPARRO, who may be served with process at 6928 DIAM,OND ~
                                                                        1
RIDGE DR, EL PASO, TEXAS 79912 or wherever he/she may be found          ;·.::: f::'., ~:
                                                                                                               ':_).!   '            ..:>··      ~,,. ....
                                                                                                               :'-          ·::.      ~          ~)}\ -~.
Greetings:                                                                                                                              N           >f-'?
                                                                                                                                         ,.n                 · · 1··•
          You are hereby commanded to appear by filing a written answer to t                                                       .s Fr-"f
                                                                                                                                              -,,•
                                                                                                                                                   anl. :::
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request                                       or                iosurf.pt qr .·_· .
                                                                                                                                                                1
before ten o'clock AM. of the Monday next after the expiration of twenty days after the ~ f
                                                                                          se~ of
                                                                                                                        1
                                                                                                                                                                 f'·:.
                                                   th
this citation before the Honorable 448                  Judicial District Court, El Paso County, Tex.s,                                 he Court
House of said County in El Paso, Texas.
          Said Plaintiff's Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                   vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law dire~ts.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                Attest:    NORMA FAVELA BARCELEAU                                  District Clerk
                                                                               El Paso County, Texas
                                                                                   y




                                                                By:           C!Jff::/!~~,                                                    Depuzy

Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                               App. 028
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 30 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ , 20__ , at _ _ _ o'clock
_M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME             Place, and Course and Distance
                           MONTH      DAY      YEAR    Hour    Min.       .M.           From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING __ copy _ _ $ _ __                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ __                  by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy


                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _o'clock _m. this copy of this instrument.
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ _ _ , 20_ _ ,


                      (SEAL)


                                                         NOTA'RY PUBLIC, STATE OF TEXAS




                                                                                                        App. 029
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 31 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you."                                                                       ::·;
                                        '                                                                                                        0
                                                                                                                            '    1--=•            ~~
TO: MANUEL ALBERTO GARZA, who may be served with process at 236 HIDDEN CREs;t cn,f:,~E,,-:::
EL PASO, TEXAS 79912or wherever he/she may be found                     ":"~. _,, <:..;, -~,::


Greetings:
                                                                                                                                    t~
                                                                                                                                         <.fl
                                                                                                                                                 ft?   ·, ,. · ·'


          You are hereby commanded to appear by filing a written answer to the Plairttitf                                       ree      ~
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Di~~I                                              e. at    i
before ten o'clock A.M. of the Monday next after the expiration of twenty days after the date ~f s rvice                                        df'
                                                   th
this citation before the Honorable 448                  Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
          Said Plaintiff's Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                   vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                             110 S. FESTIVAL, LLC

      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law direct$.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                Attest:    NORMA FAVELA BARCELEAU                         District Clerk
                                                                               .'Ef Paso County, Texas

                                                                By:
                                                                             c~UanSt✓C
                                                                      ------+-""-,...----------' Deputy
                                                                                          JoAnnAcosta

Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                  App. 030
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 32 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ , 20 __ , at _ _ _ o'clock
_M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME            Place, and Course and Distance
                           MONTH      DAY      YEAR     Hour   Min.       .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING _ _ copy _ _ $ _ __                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ __                  by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy



                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _o'clock _m. this copy of this instrument.
                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFQRE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ _ _ , 20_ _ .


                     (SEAL)


                                                          NOTARY PUBLIC, STATE OF TEXAS




                                                                                                       App. 031
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 33 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday __
next following the expiration of twenty days after you were served this citation and petition, a defaulf\
judgment may be taken against you."                                                            c    , .. c -~i.
                                                                                 '-i~.~·_.\ s~~~'                  C" 1    ;- ,

                                                                          L·.i'.AS~ '1 '·,,
TO: OLGA DUARTE JAQUEZ, who may be served with process at 100 STERN ORI~·:.
TEXAS 79932 or wherever he/she may be found                          ____   ·._, ~                                                                       ::·:\~:i:\
                                                                                                                  ,.....           ·.       ,. c•.r,
       .                                                                                                      \    '',I
                                                                                                                    -
                                                                                                                                ..._
                                                                                                                                        .            ~         .



Greetmg:ou are hereby commanded                   to appear by filing a written answer to the Plal~l~e                                               ~
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Dis~l,o~ at
                                                                                                                            ~               '   ..
                                                                                                                                                       Af.''
before ten o'clock AM. of the Monday next after the expiration of twenty days after the date of service of
this citation before the Honorable 448 th Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
           Said Plaintiff's Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                   vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                Attest:




Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto.•




                                                                                                                                            App. 032
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 34 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ , 20__ , at _ _ _ o'clock
_M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME            Place, and Course and Distance
                           MONTH      DAY      YEAR    Hour    Min.       .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING _ _ copy _ _ $ _ __                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ __                  by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy



                                    CERTIFICATE OF DELIVERY
        I do hereby ce~ify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _o'clock _m. this copy of this instrument.
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ _ _ , 20_ _ .


                      (SEAL)


                                                         NOTARY PUBLIC, STATE OF TEX.AS




                                                                                                      App. 033
     Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 35 of 51




                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the MondaY,,e:.
next following the expiration of twenty days after you were served this citation and petition, a ~fault':-]1
judgment may be taken against you."                                                            : ' ~'::.    _·2t.
                 .                                                                                                 r·:~
                                                                                                                       -,
                                                                                                                                 i_ .. ,       ~:~),
                                                                                                                                                    ,....t
                                                                                                                                                                    ~-:?.
                                                                                                                                                                     ,.
                                                                                                                                                                          :,.,
                                                                                                                                                                       1')-,-,


TO: OLGA SOFIA DUARTE GOMEZ, who may be served with process at 343 CRIMil;.OUD"~L ·: :- ·-. :: ·~;
PASO, TEXAS 79912 or wherever he/she may be found                           ,  r-J       ,_-.:_ · \ -,
                                                                                                               ( <:,                       .                 c.J\                -~       .
                                                                                                               \   '
                                                                                                                       ,..  ·\
                                                                                                                                           .                  ~                       .

Greeting~ou are hereby commanded to appear by filing a written answer to the Plaintl~\e
                                                                                    \                                                          ·.
                                                                                                                                                             :i . . c.f\
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for DisClf?                                                                       at or
before ten o'clock AM. of the Mor,day next after the expiration of twenty days after the date of service of
this citation before the Honorable 448 th Judicial District Court, El Paso County, Texas, at the Court
House of said County in El Paso, Texas.
          Said Plaintiffs Petition was filed in said court on this the 19th day of February, 2020 by Attorney at
Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002, in this case numbered
2020DCV0628 on the docket of said court, and styled:
                                   FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                                   vs
   CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA SOFIA DUARTE
    GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTRUCTION, INC.,
 GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA, 44 FOUNTAIN RD., LLC, and
                              110 S. FESTIVAL, LLC

      The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiffs Free
and Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure
accompanying this citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of
February, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901

                                                                           NORMA FAVELA BARCELEAU                                District Clerk
                                                                               El Paso County, Texas

                                                                          l;{/ihu.... /) /\_,.._L.J7-
                                                                By: _ _ _ _ _ _ _L_JL_LY-D
                                                                                      ___  ..__
                                                                                             ___ , Deputy
                                                                                          JoAnn Acosta

Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                                App. 034
    Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 36 of 51




                                                RETURN


Came on hand on _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ , 20_ _ , at _ _ _ o'clock
     M., and executed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Free and
Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request for Disclosure, at the
following times and places, to-wit:

         NAME                        DATE                       TIME            Place, and Course and Distance
                           MONTH      DAY      YEAR    Hour    Min.       .M.          From Court House




And not executed as to the defendant, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


The diligence used in finding said defendant, being _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the cause of failure to execute this process is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
And the information received as to the whereabouts of the said defendant, being _ _ _ _ _ _ __
FEES-SERVING _ _ copy _ _ $ _ __                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Sheriff
                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
        Total _ _ _ _ _ _ _ _ $ _ __                  by _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy



                                    CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on the ___ day of _ _ _ _ _ _ _ _ __
20_ _ , at _ _ _o'clock _m. this copy of this instrument.
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff/Agent
                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _County, Texas
                                                 By _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _ _ _ DAY OF _ _ _ _ _ _ _ _ , 20_ _ .


                      (SEAL)


                                                          NOTARY PUBLIC, STATE OF TEXAS




                                                                                                       App. 035
                   Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 37 of 51

El Paso County - 448th District Court                                                                                              Filed 3/17/2020 10:30 AM
                                                                                                                                            Norma Favela Barceleau
                                                                                                                                                       District Clerk
                                                                                                                                                    El Paso County
                                                                                                                                                     2020DCV0628
                                                               THE STATE OF TEXAS
                         NOTICE TO DEFENDANT: "You have been sued. You may employ an
                                                                                                      attorney. If you, or your
                attorney, do not file a written answer with the clerk who issued this citation
                                                                                               by 10:00 a.m. on the Monday
                next following the expiration of twenty days after you were served this
                                                                                              citation and petition, a default
                judgment may be taken against you."

                TO   OLGA SOFIA DUARTE GOMEZ, who may be served with process at 343
                                                                                    CRIMSON CLOUD, EL
                PASO, TEXAS 79912 or wherever he/she may be found


                Greetings:

                         You are hereby commanded to appear by filing a written answer to
                                                                                              the Plaintiff's Free and
               Sovereign State of Chihuahua's Original Petition, Jury Demand, and
                                                                                         Request for Disclosure at or
               before ten o'clock AM. of the Monday next after the expiration of twenty
                                                                                        days after the date of service of
               this citation before the Honorable 448 th Judicial District Court, El Paso
                                                                                           County, Texas, at the Court
               House of said County in El Paso, Texas.
                      Said Plaintiff's Petition was flied in said court on this the 19th day of February
                                                                                                        , 2020 by Attorney at
               Law, ANTHONY G BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON,
                                                                                           TX 77002, in this case numbered
               2020DCV0628 on the docket of said court, and styled:
                                  FREE AND SOVEREIGN STATE OF CHIHUAHUA
                                                     VS
                  CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG,
                                                                        OLGA SOFIA DUARTE
                   GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD
                                                                       CONSTRUCTION, INC.,
                GABRIELA ARMENDARIZ CHAPARRO, MANUEL ALBERTO GARZA,
                                                                     44 FOUNTAIN RD., LLC, and
                                            110 S. FESTIVAL, LLC

                     The nature of Plaintiffs demand is fully shown by a true and correct copy
                                                                                               of the Plaintiff's Free
               and Sovereign State of Chihuahua's Original Petition, Jury Demand
                                                                                      , and Request for Disclosure
               accompanying this citation and made a part hereof.

                      The officer executing this writ shall promptly serve the same accordin
                                                                                            g to requirements of law,
              and the mandates thereof, and make due return as the law directs.

                     Issued and given under my hand and seal of said Court at El Paso, Texas,
                                                                                              on this the 25 th day of
              February, 2020.

              CLERK OF THE COURT

              NORMA FAVELA BARCELEAU
              District Clerk
              El Paso County Courthouse
              500 E. San Antonio Ave, RM 103
              El Paso, Texas 79901

                                                                                          NORMA FAVELA BARCELEAU                        District Clerk
                                                                                              El Paso County, Texas


                                                                              By:

              Rule 106: "•the citation shall be served by the officer delivering to each
                                                                                         defendant, in person, a true copy of the citation with the
                          date of delivery endorsed thereon and with a copy of the petition attached
                                                                                                     thereto."




                                                                                                                                                      App. 036
           Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 38 of 51




                                            CAUSE NO. 2020DCV0628


FREE AND SOVEREIGN STATE OF
CHIHUAHUA

vs.                                        IN THE 448TH JUDICIAL DISTRICT COURT OF EL PASO COUNTY,
                                           TEXAS
CESAR HORACIO DUARTE
JAQUEZ, ET AL


                                                 AFFIDAVIT OF SERVICE

BEFORE ME, the undersigned authority,   8~C;j)()J\G }- -   ~Ct::1)\J~-ti{SERVER), personally appeared on this day and stated
under oath as follows:

   1. My name Is       ,'                               SERVER). I am over the age of eighteen (18), 1 am not
   a party to this case, and have no interest in ·  utcome. I am in all ways competent to make this affidavit
   and this affidavit is based on personal knowledge. The facts stated herein are true and correct, My business
   address is:            ),.. , 1:-
      ~ N. \ . _ ~ J ~ ' \ r:;, \ ~\,,D
                                        L        n                           ,-. ,
                                                                      i;:.1 :t:::'Q;;JQ , -----r'K      799 2.S
   (SERVER'S ADDRES!?)

   2. ON ..2-.L)- ?J'J?Q      (DATE) AT .,,!:I : :'32..     (£) M (TIME)
   CITATION PLAINTIFF FREE AND SOVEREIGN STATE OF CHIHUAHUA'S ORIGINAL PETITION, JURY DEMAND,
   AND REQUEST FOR DISCLOSURE came to hand for delivery to OLGA SOFIA DUARTE GOMEZ.

   3, ON :3-12.. - 'lt;,ZO      (DATE) AT            '2i      : .34
                                                            (A.) M (TIME) - The above named
   documents were delivered to: OLGA SOFIA DUARTE GOMEZ at:

            .3      CC''                                            F-1

                                               AT
                                           PSC#       :-\]    EXPIRAT       N:       -3/- 2._02_)
                                             R1c'rn>,£> 1;,_. 1b;Y)1'~e.:z---
                                           AFFIANT PRINTED NAME
SWORN TO AND SUBSCRIBED before me by          hlc.hn.ll!).          G.J:)IY'()i~~P~~ed on this   -1.3_ day of
  r::::r::::\al\Cb • "-' 2020 to attest witness my hand and seal of office.



                                           NOTARY PUBLIC IN AND
                                           FOR THE STATE OF TEXAS
                                                                        2020.03,454776




                                                                                                                App. 037
                  Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 39 of 51

El Paso County - 448th District Court                                                                                             Filed 3/19/2020 11:56 AM
                                                                                                                                           Norma Favela Barceleau
                                                                                                                                                      District Clerk
                                                                                                                                                   El Paso County
                                                              THE STATE OF TEXAS                                                                    2020DCV0628

                        NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney.
                                                                                                             If you, or your
               attorney, do not file a written answer with the clerk who issued this citation by
                                                                                                 10:00 a.m. on the Monday
               next following the expiration of twenty days after you were served this citation
                                                                                                     and petition, a default
               judgment may be taken against you."

               TO: OLGA DUARTE JAQUEZ, who may be served with process at 100 STERN
               TEXAS 79932 or wherever he/she may be found
                                                                                   DRIVE,                                              EL PASO,


               Greetings:

                       You are hereby commanded to appear by filing a written answer to the Plaintiffs
                                                                                                                Free and
               Sovereign State of Chihuahu a's Original Petition, Jury Demand, and Request
                                                                                                     for Disclosu re at or
               before ten o'clock AM . of the Monday next after the expiration of twenty days
                                                                                              after the date of service of
               this citation before the Honorable 448 th Judicial District Court, El Paso County,
                                                                                                  Texas, at the Court
               House of said County in El Paso, Texas.
                      Said Plaintiff's Petition was filed in said court on this the 19th day of February, 2020
                                                                                                                 by Attorney at
               Law, ANTHON Y G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002,
                                                                                                       in this case numbered
               2020DCV 0628 on the docket of said court, and styled:

                                                  FREE AND SOVEREI GN STATE OF CHIHUAH UA
                                                                                  vs
                  CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA
                                                                               SOFIA DUARTE
                   GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE , CAO CONSTR
                                                                               UCTION, INC.,
                GABRIEL A ARMEND ARIZ CHAPAR RO, MANUEL ALBERTO GARZA, 44 FOUNTAI
                                                                                  N RD., LLC, and
                                              110 S. FESTIVA L, LLC

                     The nature of Plaintiffs demand is fully shown by a true and correct copy of the
                                                                                                      Plaintiffs Free
               and Sovereign State of Chihuahu a's Original Petition, Jury Demand, and
                                                                                            Request for Disclosu re
               accompanying this citation and made a part hereof.

                       The officer executing this writ shall promptly serve the same according to requireme
                                                                                                            nts of law,
               and the mandates thereof, and make due return as the law directs.

                      Issued and given under my hand and seal of said Court at El Paso, Texas, on
                                                                                                  this the 25th day of
               February, 2020.

               CLERK OF THE COURT

              NORMA FAVELA BARCEL EAU
              District Clerk
              El Paso County Courthouse
              500 E. San Antonio Ave, RM 103
              El Paso, Texas 79901

                                                                              Attest:     NORMA FAVELA BARCELEAU                        District Clerk
                                                                                              El Paso County, Texas


                                                                              By:            Cf!!lft:Aco~
              Rule 106: "-the citation shall be served by the officer delivering to each defendant,
                                                                                                                                              Deputy

                                                                                                    in person, a true copy of the citation with the
                          date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                                      App. 038
         Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 40 of 51




                                              CAUSE NO. 2020DCV0628

FREE AND SOVEREIGN STATE OF
CHIHUAHUA

vs.                                          IN THE 448TH JUDICIAL DISTRICT COURT OF EL PASO COUNTY,
                                             TEXAS
CESAR HORACIO DUARTE
JAQUEZ, ET AL


                                                       AFFIDAVIT OF SERVICE
BEFORE ME, the undersigned authority,   R\c:u)C)J\p,. l::,.           DC(T),',~ti(SERVER), personally appeared on this day and stated
under oath as follows:

   1. My name Is e~cbMD               G...   .Da
                                            N);'~\fZ(SERVER). I am over the age of eighteen (18), lam not
   a party to this case, and have no interest in ~utcorne. I am in all ways competent to make this affidavit
   and this affidavit is based on personal knowledge. The facts stated herein are true and correct. My business
   address is:
      ~
                          )-: LL
                 tJ . \._ ~ ~ ' \
                                        L              !?
                                                       D \'A\..~
                                                                    r,,
                                                                                        E:,.\   :t::~0 r\)(,,                     79925'
   (SERVER'S ADORES~ }

   2. ON    :3-4-- ZtlZD (DATE) AT ..!J : ..::32..               M (TIME)
   CITATION PLAINTIFF FREE AND SOVEREIGN STATE OF CHIHUAHUA'S ORIGINAL PETITION, JURY DEMAND,
                                                                                                  {D
   AND REQUEST FOR DISCLOSURE came to hand for delivery to OLGA SOFIA DUARTE GOMEZ.

   3. ON ,3-12..~ 2-t>ZO        (DATE) AT   <2, :                                  24             ( A.) M {TIME) -The above named
   documents were delivered to: OLGA SOFIA DUARTE GOMEZ at:


   (ADDRESS), by PE



                                                       ..=,::!.......:..,.1-   EXPI                              /- 2.(YZJ
                                                                               .....
                                                   t        r-cu J) h. .                   m              e :z_....
                                             AFFIANT PRINTED NAME
SWORN TO AND SUBSCRIBED before me by ....,__= ~ ="""'-=.a==-=-~                                 ::::,,gii"P1ared on this   _Lj___ day of
  a::':)ax::'b • _,   2020 to attest witness my



                                             NOTARY PUBLIC IN AND
                                             FOR THE STATE OF TEXAS
                                                                                           202.0.03,454776




                                                                                                                                           App. 039
                  Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 41 of 51

El Paso County - 448th District Court                                                                                             Filed 3/19/2020 11:54 AM
                                                                                                                                           Norma Favela Barceleau
                                                                                                                                                      District Clerk
                                                                                                                                                   El Paso County
                                                              THE STA TE OF TEXAS                                                                   2020DCV0628

                        NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney.
                                                                                                              If you, or your
                attorney, do not file a written answer with the clerk who issued this citation by 10:00
                                                                                                        a.m. on the Monday
               next following the expiration of twenty days after you were served this citation
                                                                                                      and petition, a default
               judgment may be taken against you."

               TO: GABRIELA ARMENDARIZ CHAPARRO, who may be served with process
                                                                                at 6928 DIAMOND
               RIDGE DR, EL PASO, TEXAS 79912 or wherever he/she may be found


               Greetings:

                        You are hereby commanded to appear by filing a written answer to the Plaintiff's
                                                                                                                Free and
               Sovereign State of Chihuahua's Original Petition, Jury Demand, and Request
                                                                                                     for Disclosure at or
               before ten o'clock A.M. of the Monday next after the expiration of twenty days after
                                                                                                    the date of service of
               this citation before the Honorable 448 th Judicial District Court, El Paso County,
                                                                                                      Texas, at the Court
               House of said County in El Paso, Texas.
                      Said Plaintiffs Petition was filed in said court on this the 19111 day of February, 2020
                                                                                                                 by Attorney at
               Law, ANTHONY G. BUZBEE, 600 TRAVIS, SUITE 7300, HOUSTON, TX 77002,
                                                                                                       in this case numbered
               2020DCV0628 on the docket of said court, and styled:
                                                  FREE AND SOVEREIGN STATE OF CHIHUAH UA
                                                                                  vs
                  CESAR HORACIO DUARTE JAQUEZ, BERTHA OLGA GOMEZ FONG, OLGA
                                                                               SOFIA DUARTE
                   GOMEZ, OLGA DUARTE JAQUEZ, CESAR ADRIAN DUARTE, CAD CONSTR
                                                                               UCTION, INC.,
                GABRIEL A ARMEND ARIZ CHAPAR RO, MANUEL ALBERTO GARZA, 44 FOUNTAI
                                                                                  N RD., LLC, and
                                              110 S. FESTIVAL, LLC

                     The nature of Plaintiffs demand is fully shown by a true and correct copy of the
                                                                                                      Plaintiff's Free
               and Sovereign State of Chihuahua's Origina, Petition, Jury Demand, and Request
                                                                                                      for Disclosure
               accompanying this citation and made a part hereof.

                       The officer executing this writ shall promptly serve the same according to requireme
                                                                                                            nts of law,
               and the mandates thereof, and make due return as the law directs.

                      Issued and given under my hand and seal of said Court at El Paso, Texas, on this
                                                                                                       the 25111 day of
               February, 2020.

               CLERK OF THE COURT

               NORMA FAVELA BARCELEAU
               District Clerk
               El Paso County Courthouse
               500 E. San Antonio Ave, RM 103
               EIPaso,T exas7990 1

                                                                                                                                        District Clerk
                                                                                                   El Paso County, Texas

                                                                                           ( -~1-1/ -
                                                                              By: _ _ _-__,,
                                                                                                    ,                /A)   4.   ,Hr'
                                                                                        '   L - -_ _ _ _ l,,
                                                                                                          _tfLO!-C  v---
                                                                                                             _ _ _:J_ __ , Deputy
                                                                                                  JoAnn Acosta
              Rule 106: "-the citation shall be served by the officer delivering to each defendant,
                                                                                                    in person, a true copy of the citation with the
                          date of delivery endorsed thereon and with a copy of the petition attached thereto."




                                                                                                                                                      App. 040
              Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 42 of 51




(                                                   CAUSE NO. 2020DCV0628


    FREE AND SOVEREIGN STATE OF
    CHIHUAHUA

    vs.                                         IN THE 448TH JUDICIAL DISTRICT COURT OF EL PASO COUNTY,
                                                TEXAS
    CESAR HORACIO DUARTE
    JAQUEZ, ET AL


                                                        AFFIDAVIT OF SERVICE
    BEFORE ME, the undersigned authority,   k .'cllO.l,i\ G.-.b(XY)i {\().U~RVER), personally appeared on this day and stated
    under oath as follows:                                                    - ...S
       1. My name is        1        ~     Deim)\ ~
                                            b.. ·            SERVER). I am over the age of eighteen (18), I am not
       a party to this case, and have no interest in its utcome. I am in all ways competent to make this affidavit
       and this affidavit is based on personal knowledge, The facts stated herein are true and correct. My business
       address is:              • \_             r)   \ G
        ~ ,.        . "'- OJ"\Pr'GDC-.                 ..-l-J   -::.:i                          ' ~D ~       7   9::)£;
       (SERVER'S ADORE )           ---

       2. ON $-L\- 2() 2()        (DATE) AT Q                   (£} M (TIME)34
       CITATION PLAINTIFF FREE AND SOVEREIGN STATE OF CHIHUAHUA'S ORIGINAL PETITION, JURY DEMAND,
       AND REQUEST FOR DISCLOSURE came to hand for delivery to GABRIELA ARMENDARIZ CHAPARRO.

       3. ON    ~-E-   2.{)      2C)(DATE) AT  (        f5      a :0                        rP)
                                                                     M (TIME) - The above named
       documents were delivered to: GABRIELA ARMENDARIZ CHAPARRO at:
                       _D J'o..n-1or,J              ~,I_D o E: ))fl. - £) ~~o                            1·Jx 799 IQ.
       (ADDRESS), by PERSONAL Service


                                                 IGNAT  E
                                                                          r
                                                PSC#ft/o71               EXPIRATI          'fo-3/ ·· 2..0zJ
                                                    Klci'\Di<n
                                                AFFIANT PRINTED NAME
                                                                          ~,     Do/YI ,'/2§lj c_ -z_

    SWORN TO AI\ID SUBSCREBED before me by           f21•0J,o./2D        f.,,. D()m,•~~P~~~red on this ----5_ day of
      ~\.C.       n  2020 to attest witness my hand and seal of office.




                                                NOTARY PUBLIC IN AND
                                                FOR THE STATE OF TEXAS
                                                                                       2020.0:3.454761




                                                                                                                          App. 041
                   Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 43 of 51

El Paso County - 448th District Court                                                                                                                                                                    Filed 3/24/2020 10:20 AM
                                                                                                                                                                                                                  Norma Favela Barceleau
                                                                                                                                                                                                                             District Clerk
                                                                                                                                                                                                                          El Paso County
                                                                                                                                                                                                                           2020DCV0628




                                               . .    .          .   .   .                                                               .          ..    ..      .


              1i9~i'\i:,?t:~;~,t:%;f~tl:.tz:,~w1tb·w~•~imef!i~()fl c~!)l).p; Ji4···
              Greetings:· ·
                      You are hereby·i;qrnmancteq •to•eppear.·by tlUng .9 .wrift~n•·ansWerto the· Plat6tiff'$•·FritJ •and ·
              Sqvel'eigi1 •State of Chihgahµa•~ •Origfoal .PetJtiPn, ;Jury·OemM1d; and Reques
                                                                                                tfor •Oi$<;1qsure •at ot·
             ·:::::·~0~~t::::::a~:::ir:::::.:t::::~:;;m;!-::::.~                                                                                                      0



                      Saiti••PlainfiffsPetitiortWa~                          fiIEldtn~eid
                                                              court~nthlsthe.19lh day of F~bru~ry, 202<lby .Altorneyat •
              law, ANTHONY: G:•BU.ZB.EEi .600.TRA\/lS; $l.JITE! 7$0(}; HOVST:ON ••
                                                                                    rx•noo2, in tnist~s~ •nurnbered
             ·l0,2ot>CVos2s on•th¢ t19q~¢tof said court; anti &tYled: ·
                                                  FREE ANO $0VEREIGN •S:TJl'lE OF CHH·tlJA.HtiA
                          ·.··· ····· ..
                  ·cJ:$AR •HORACfO DUARTJ·
                                         .. · .••  . •·•··.; ··•·~AQt.ll:Z
                                                                  . ,... . .,8ER1'H
                                                                             ··.·.·•· ·..•...• \I~ : . ···•·······••·· ( FONG,.O
                                                                                                                          . • .•.·....• kGA
                                                                                                                                        .   .· .. · ·••.•·•···•DUARTE
                                                                                                                                                               ········· .·. ·
                                                                                                A ()LGA      ~O:MEZ
               GA:~r~::::~~,15!3!!~~44,:a~~lrl~tt;i~g;,rid                                                                                  SOflA




             ·:~:~i~if!i?~!:=1Wii?i~~~.~~•~::~J~~:ttti::
             and .the    ~~i::::;heei:di,ti~~l~t:itr:f!tSl:::1~ei:w~i:6t!:tne.a;Cordjng .to•reqyirememts of.iaw;
                          . . '..: . : . . :·-·· .· .. ... .. .. ::-. . ·:: ... :··:•: ·:-: ... :,·... J< . ·::.·<: .· '.· ... .··< ·:: . . ·.:. ·· ..·=.· :-: :•.·.:_.. . .
              . . . .. ,~sµedand given unoer:n;ynand•afid $$al                of saidCourtaf. El Pa$oi•Tex~s,•on•tJ-ti~.the ~5~day                                           .   ..
                                                                                                                                                                               ·of ·
             Feprnary, '.4020,                      . . . . . .
             CtE:RKO'.FfHECQURT                                                  .· ·                                                    ·
             N!?'Pt1/\ FAVE~A $A8CELEAU                                  .\ ~ :                 j                ' · ·•
             ~"':;{~f!W cp~rthPU~• . ...... w\i-ri1.>7 .r
             500 g; Safi Antoq1q}\ve; RM 103                                 ,                 < .. ....·...•
             El Paso, T~~as 79901                                                ~"('··.o
                                                                                        ·\ ·u·N
                                                                                              ••.··.••.··.e·.   ··•·•. s•.·.• ·t·.:···

                                                                                                                                              NOBMAFAVEL.n. aA~C~LEA.lJ.. ·Df$trict Clerk                        .   .      . ..



                                                                                                                                                               l;l l?ci$o C::pqrity'; Texc1.s             ·

                                                                                                                                             ; ~·"'::;<:'.t/Jj,.•, A·.·.
                                                                                                                                             ~
                                                                                                                                              . (.;) ···:(..~
                                                                                                                                                          ·· .J6Anri~Abosta<
                                                                                                                                                                              n.
                                                                                                                                                                         -•.··· •· •· J~..lL..:
                                                                                                                                                                         ld!J   .'.·• · · !}·,:-4,} . .·.·.·•.~.·,•·•.·. ..•
                                                                                                                                                                                                 ·· · ·· ·.· ·               . O~puty

             Rple )06: •;thi cital1on shali beserved by the officer qeliyering to each. defendant,
                                                                                                   in pe'$$ri .i true copy .of th~ .::it,ifion With the
                        ·da~e ofdeiivery endorsed thereoii and with a copy oflhe petition iittach$d thereto,"




                                                                                                                                                                                                                                   App. 042
  Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 44 of 51




                                                NO. 2020PCV0628

FREE AND SOVEREIGN STATE OF CHIHUAHUA                 §
                                                      §
                                                      §        IN THE 448TH JUDICIAL DISTRICT COURT OF
vs.                                                   §        EL PASO COUNTY, TEXAS
                                                      §
CESAR HORACIO DUARTE JAQUEZ, ET AL                    §


                                             AFFIDAVIT OF SERVICE

BEFORE ME, the under_Jgtpld~~rlty,..• }
this     2Qday of       ~n!l]
                                              OJS,.~rr9                  (Process Server), personally appeared on
                                            , 2020 and stated under oath as follows:
1. My name   ij~'JS ~r:r:A                    <server). lam over the age of eighteen (18), I am not a party to this
case, and have no Interest In Its outcome. I am In all ways competent to mi:lke this affidavit and this affidavit Is
based on personal knowledge. The facts st:ated herein are true and correct. My business address Is:

       19    \u,
(SERVER'S ADDRESS)
                  RcigJer S-h Nrarai 'F4.. . 33)30
2. ON       ~   H1
                 2.o        IQ :OQ
                    (DATE) AT                 <.[LM (tINE) C!TATION,PLAINllFF FREE
AND sov~GN ~TATE OF CHIHUAHUA'S ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR
DISCLOSURE came to hand for dellvery to BERTHA OLGA GOMEZ FONG.


                                                                         M (TIME) The above named documents


                                                                                                       \3b
FURTHER AFFIANT SAYETH NOT.




                                                                                               ed on this   2C;>




       2020.03,458247




                                                                                                                  App. 043
                      Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 45 of 51


El Paso County - 448th District Court                                                            Filed 3/30/2020 8:36 AM
                                                                                                        Norma Favela Barceleau
                                                                                                                    District Clerk
                                                                                                                 El Paso County
                                                                                                                  2020DCV0628
                                                      No. 2020DCV0628

              FREE AND SOVEREIGN STATE OF                     §                 IN THE DISTRICT COURT OF
              CHIHUAHUA,                                      §
                                                              §
                      Plaintiff,                              §
                                                              §
              v.                                              §
                                                              §
              CESAR HORACIO DUARTE JAQUEZ,                    §
              BERTHA OLGA GOMEZ FONG,                         §                   EL PASO COUNTY, TEXAS
              OLGA SOFIA DUARTE GOMEZ,                        §
              OLGA DUARTE JAQUEZ,                             §
              CESAR ADRIAN DUARTE,                            §
              CAD CONSTRUCTION, INC.,                         §
              GABRIELA ARMENDARIZ CHAPARRO,                   §
              MANUEL ALBERTO GARZA,                           §
              44 FOUNTAIN RD., LLC, and                       §
              110 S. FESTIVAL, LLC,                           §
                                                              §
                      Defendants.                             §                   448TH JUDICIAL DISTRICT

                     DEFENDANTS’ SPECIAL APPEARANCE TO OBJECT TO JURISDICTION

                      Pursuant to Tex. R. Civ. P. 120a, defendants Cesar Horacio Duarte-Jaquez (“Mr.

              Duarte”) and Bertha Olga Gomez-Fong (“Ms. Gomez”) (collectively, “Defendants”), through

              their counsel, specially appear to object to personal jurisdiction and move for dismissal for lack

              of personal jurisdiction. Defendants lack sufficient minimum contacts with Texas to establish

              personal jurisdiction, and the exercise of jurisdiction over them would offend traditional notions

              of fair play and substantial justice.

                      Texas Rule of Civil Procedure 120a allows defendants to appear specially, without

              making a general appearance, to object to this Court’s exercise of jurisdiction over them.

              Defendants give notice that all of their filings, including answers, either alone or jointly with

              other defendants, and other participation in this suit or any related matter is subject to, and does

              not waive, this special appearance.

                                                                                                        App. 044
          Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 46 of 51


       Defendants respectfully request that the Court sustain their Special Appearance to Object

to Jurisdiction and dismiss the Original Petition (“Petition”) filed by the Free and Sovereign

State of Chihuahua (“Chihuahua” or “Plaintiff”). Defendants preserve and do not waive their

right to amend this special appearance and to move to dismiss the Petition, including for lack of

personal jurisdiction, in federal court.

                            FACTUAL AND PROCEDURAL BACKGROUND

       On February 19, 2020, Chihuahua filed the Petition giving rise to this action. Ct. Dkt. 1.

Without providing any factual detail whatsoever, let alone any substantiating information, the

Petition alleges that Mr. Duarte violated Mexican government procurement laws while he was

the governor of Chihuahua from 2010 to 2016 by awarding contracts to contractors that would

supposedly divert the government’s payments to Mr. Duarte. Pet. at 1-2. According to the

Petition, all this happened in Chihuahua. Id. at 1-6.

       In addition to naming Mr. Duarte (a non-resident of Texas) as a defendant, Chihuahua

named several other entities and individuals as defendants—mainly, members of Mr. Duarte’s

family and one of their companies: Ms. Gomez (a non-resident of Texas), who is his spouse;

Olga Sofia Duarte-Gomez, who is one of his two daughters; Cesar Adrian Duarte-Gomez, who is

his son; Olga Duarte-Jaquez, who is his sister; CAD Construction, Inc., which is a company that

belongs to Olga and Cesar Adrian Duarte, his daughter and son; and Gabriela Armendariz-

Chaparro, who is his sister-in-law. Id. at 2-4. The Petition alleges that some of Mr. Duarte’s

relatives (but not Mr. Duarte) purchased properties in Texas with the funds that Mr. Duarte

purportedly stole from Chihuahua. Id. The Petition fails to provide a single fact indicating where

and how Mr. Duarte’s family received any funds from Mr. Duarte, however, or why the funds




                                                 -2-

                                                                                         App. 045
         Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 47 of 51


that Mr. Duarte’s family used to purchase properties in Texas have any connection of any kind

with Mr. Duarte’s supposed misconduct.

       The Petition purports to plead six state law causes of action arising out of Mr. Duarte’s

tenure as governor of Chihuahua: conversion, Theft Liability Act, constructive trust, civil

conspiracy, joint and several liability, and Texas Penal Code 31.03(e)(7) (theft). Id. at 5-7.

I.     Chihuahua Failed to Plead Any Jurisdictional Allegations.

       “A court may assert personal jurisdiction over a nonresident defendant only if the

requirements of both the Due Process Clause of the Fourteenth Amendment to the U.S.

Constitution and the Texas long-arm statute are satisfied.” CSR Ltd. v. Link, 925 S.W.2d 591,

594 (Tex. 1996). “The plaintiff has the initial burden of pleading sufficient allegations to bring

the nonresident defendant within the provisions of the Texas long-arm statute.” Zamarron v.

Shinko Wire Co., Ltd., 125 S.W.3d 132, 137 (Tex. App. 2003). “If the plaintiff does not plead

jurisdictional allegations, i.e., that the defendant has committed any act in Texas,” the defendant

can negate all bases of personal jurisdiction by presenting evidence that it is a nonresident. Id.

       In its Petition, Chihuahua fails to plead any allegations that Mr. Duarte or Ms. Gomez

reside in Texas (general jurisdiction); conduct continued and systematic business in Texas

(general jurisdiction); or committed any tort in Texas (specific jurisdiction). As such, Chihuahua

failed to plead any grounds for Texas courts to exercise personal jurisdiction over Defendants.

II.    Chihuahua Failed to Plead Minimum Contacts with Texas.

       A Texas court does not have jurisdiction over a nonresident defendant unless the plaintiff

demonstrates that the nonresident defendant has purposefully established “minimum contacts”

with Texas and the court’s exercise of jurisdiction over defendant comports with “fair play and

substantial justice.” Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 575 (Tex. 2007);




                                                 -3-

                                                                                             App. 046
         Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 48 of 51


BMC Software Belgium, N. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002); Guardian Royal

Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 226 (Tex. 1991). To

establish minimum contacts, a plaintiff must demonstrate that the nonresident defendant availed

itself purposefully of the privilege of conducting activities within Texas, and that the causes of

action arise from the nonresident defendant’s contacts with Texas. See Moki Mac, 221 S.W.3d at

575-76; Commonwealth Gen. Corp. v. York, 177 S.W.3d 923, 925 (Tex. 2005); BMC Software,

83 S.W.3d at 795-96.

       The Petition is devoid of allegations that Mr. Duarte or Ms. Gomez purposefully availed

themselves of the privilege of conducting activities in Texas or that the causes of action against

them arise from any supposed connections between them and Texas. Therefore, the Court has no

personal jurisdiction over Mr. Duarte or Ms. Gomez.

                                   CONCLUSION AND PRAYER

       For these reasons, there are no grounds for a Texas court to exercise personal jurisdiction

over defendants. Defendants have no minimum contacts with this State to justify a Texas court’s

assumption of personal jurisdiction over them. This action continuing against them would offend

traditional notions of fair play and substantial justice. Defendants respectfully ask the Court to

sustain their special appearance and enter a final judgment dismissing the Petition.




                                                -4-

                                                                                         App. 047
         Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 49 of 51


Dated: March 30, 2020                        Respectfully submitted,


                                             /s/ R. Paul Yetter
                                             R. Paul Yetter
                                             State Bar No. 22154200
                                             Bryce L. Callahan
                                             State Bar No. 24055248
                                             YETTER COLEMAN LLP
                                             811 Main Street, Suite 4100
                                             Houston, Texas 77002
                                             (713) 632-8000
                                             (713) 632-8003 (Fax)

                                             ATTORNEYS FOR DEFENDANTS


                                   CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this pleading was served via the Court’s e-filing
service and/or by email on all counsel of record, on the 30th day of March 2020.

                                             /s/ Bryce L. Callahan
                                             Bryce L. Callahan




                                                -5-

                                                                                          App. 048
                      Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 50 of 51


El Paso County - 448th District Court                                                          Filed 3/30/2020 8:41 AM
                                                                                                      Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                                2020DCV0628
                                                     No. 2020DCV0628

              FREE AND SOVEREIGN STATE OF                    §                IN THE DISTRICT COURT OF
              CHIHUAHUA,                                     §
                                                             §
                      Plaintiff,                             §
                                                             §
              v.                                             §
                                                             §
              CESAR HORACIO DUARTE JAQUEZ,                   §
              BERTHA OLGA GOMEZ FONG,                        §                   EL PASO COUNTY, TEXAS
              OLGA SOFIA DUARTE GOMEZ,                       §
              OLGA DUARTE JAQUEZ,                            §
              CESAR ADRIAN DUARTE,                           §
              CAD CONSTRUCTION, INC.,                        §
              GABRIELA ARMENDARIZ CHAPARRO,                  §
              MANUEL ALBERTO GARZA,                          §
              44 FOUNTAIN RD., LLC, and                      §
              110 S. FESTIVAL, LLC,                          §
                                                             §
                      Defendants.                            §                   448TH JUDICIAL DISTRICT

                             ORIGINAL ANSWER SUBJECT TO SPECIAL APPEARANCE

                      Subject to the previously filed Special Appearance, defendants Cesar Horacio Duarte-

              Jaquez, Bertha Olga Gomez-Fong, Olga Sofia Duarte-Gomez, Olga Duarte-Jaquez, Cesar Adrian

              Duarte-Gomez, CAD Construction, Inc., and Gabriela Armendariz-Chaparro (collectively,

              “Defendants”), through their counsel, file this Original Answer Subject to Special Appearance

              (“Answer”) to the Original Petition (“Petition”) of the Free and Sovereign State of Chihuahua

              (“Chihuahua” or “Plaintiff”).

                                                     GENERAL DENIAL

                      Pursuant to Tex. R. Civ. P. 92, Defendants deny each and every, all and singular, of the

              allegations in the Petition and respectfully request that the Court require Chihuahua to prove its

              charges and allegations by a preponderance of the evidence, as required by the Constitution and

              laws of the State of Texas. Defendants respectfully reserve their right to amend this Answer after

                                                                                                      App. 049
          Case 3:20-cv-00086-DCG Document 1-2 Filed 03/30/20 Page 51 of 51


they have the opportunity to more closely investigate these claims, as is their right and privilege

under the Texas Rules of Civil Procedure and the laws of the State of Texas.

                                               PRAYER

        Therefore, Defendants respectfully pray that the Court render judgment that Plaintiff

takes nothing in this suit, that Defendants be awarded their costs, and for all other and further

relief, general or special, at law or in equity, to which they are entitled.

Dated: March 30, 2020                           Respectfully submitted,


                                                /s/ R. Paul Yetter
                                                R. Paul Yetter
                                                State Bar No. 22154200
                                                Bryce L. Callahan
                                                State Bar No. 24055248
                                                YETTER COLEMAN LLP
                                                811 Main Street, Suite 4100
                                                Houston, Texas 77002
                                                (713) 632-8000
                                                (713) 632-8003 (Fax)

                                                ATTORNEYS FOR DEFENDANTS


                                     CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this pleading was served via the Court’s e-filing
service and/or by email on all counsel of record, on the 30th day of March 2020.

                                                /s/ Bryce L. Callahan
                                                Bryce L. Callahan




                                                  -2-

                                                                                          App. 050
